Title: William Smith to Thomas Jefferson, 10 August 1809
From: Smith, William
To: Jefferson, Thomas


          Hon. Sir  Washington (Pen.) Augt 10th 1809
          Having made contracts for lands on Miami upwards of five thousand dollars of which I am bound to pay upon or before the last day of this instant. I set out from my residence in the state of New York, without having collected as much money as would fulfil my contracts. I expected to borrow of some friends living near Harrisburg: I succeeded and borrowed five hundred and ninety dollars of four different men. This will enable me to comply with my agreements, and leave large allowance for contingencies. A friend of mine, the most intimate and confidential I ever had, whom I had not seen for more than ten years, came several hundred miles to see me. He arrived next day after my departure, and being informed of my expected detention near Harrisburg, he pursued and overtook me there: His business with me is the cause of this letter. He knew that in the early part of my life I had engaged and succeeded in some enterprizes that seemed too dangerous for a man in his senses to undertake. This was the cause of his visit; it was to engage me in an enterprize the most wicked and dishonorable.To assist in killing you, and destroying your buildings at Monticello. The reward which he offered me in the name of the combined assassins to join them in it, is enormous. I have not, and will not flee from danger. but I shrink from crime and disgrace. When they sent this man to me with such an errand, they did not consider (perhaps they did not know) that my success has rendered dangerous enterprise for the sake of gain to me unnecessary.
          They have written an history of your life, it is the work of sundry men: the intention of it is that the evil of your conduct shall so far out-weigh the good, as to leave you in the esteem of posterity amongst the most infamous of men. I will mention two or three things which were to me as new as they were astonishing. That you had directed and protected sundry highway roberies, two of which they have detailed very minutely.—that you were chief of the smugglers during the late embargo.—That the trial of G. … Wilkinson, was nothing but fraud—that he was saved by false witness procured at great expense with money drawn from the treasury by your authority; and many other such acts, all of which, he asured me, was established by incontestible witnesses—any man would be convinced at reading—
          The oath of secrecy is like that of masonry; but such was his confidence in me, that he did not require it—Their plans are quite new, and so subtle that nothing but compleat detection, or the death of some of their chiefs, can prevent their ultimate success. They also contemplate other objects of much grater magnitude. I have thought of these things, (as much as my business would permit) all the way from Harrisburg to this place, when a confidence that a letter directed to you will not be miscarried, determined me to write this. I have some business with doctor Joel T. Gustine, of Winchester Virginia upon my return: where I will be some time in September—I have sometimes thought of going from thence to consult with you; but when I consider how short the time I have to collect and pay the five hundred and ninety dollars, it will not admit of delay.This circumstance suggested the idea that you might probably without any embarrassment to yourself, send the 590 dollars to Doc. Gustine for me: which would enable me to visit you at leasure about three weeks after I receive it. If I go to New York to settle my business I cannot probably visit you before next spring, which I believe will be soon enough; yet I believe it would be safer for me on account of health, to travel through the southern States in  winter. If you send the money, it will be more convenient for me in sundry bills, than in one or two, and you can best judge whether you should send it enclosed in a letter to me without his knowledge of the enclosure, or you would inform him of it, or you would send it seperate and take his receipt before witness, or any way you shall think best.I am not personally acquainted with the doctor, nor does he know any thing of my intended visit, or my business.I think it barely possible, that this letter may fall into the hands of your enemies, that they will comply with the proposition it contains, and send one or two men to entrap and destroy me; I am aware of this, and no stranger sent on such errand can see me. I am confident I can see all the manuscripts or perhaps get full possession of them. this might subject them to hevy damage and some of them are very rich. I cannot write the tenth part of what I wish you to know. I will tell you all when I come—
          After writing the foregoing, I considered the consequence well: when my danger in pursuing the matter struck me more forcibly than before. I had almost determined to destroy this, and remain a silent spectator—in the difficulty of making choice I determined to leave it to fate when the tossing of a cent, determined in favor of sending it: and so I send it—Do what seems best unto you—
          I am in sincere friendship Your very Humle Sert William Smith
        